Judgment and order reversed and new trial granted, costs to abide the event, on the ground solely that the finding, *950implied by the verdict, that defendants John S. Williamson and Edward A. Williamson were partners of defendant William L. Williamson on the 21st day of July, 1914, is against the weight of evidence, and the finding of the jury to that effect is reversed, unless plaintiff, within twenty days, stipulate to remit the judgment as against defendants John S. Williamson and Edward A. Williamson. If such stipulation be given, the judgment against William L. Williamson is affirmed, with costs. The judgment cannot be affirmed as to one defendant and reversed and a new trial granted as to the other two. (Bamberg v. International Railway Co., 121 App. Div. 1.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.